DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 03/12/2021. Claims 1-15 are currently pending in the application. An action follows below:
Claim Objections
Claim 1 is objected to because of the following informalities: “it” in line 23 and “it” in line 25 should be changed to -- the determining unit -- in order to clearly define “it”. Appropriate correction is required.
Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a determination data storage unit” in claim 1;
“a determining unit” in claims 1 and 7-10;
“a measured current storage unit” in claim 2; and
“a compensation computing unit” in claim 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification did not reveal any corresponding structures of the aforementioned units that perform the claimed functions. The original disclosure, specifically the specification, simply recites the aforementioned “units” in a same way as the claims do.
If applicant wishes to provide an explanation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As per claims 1-15, Applicant’s claims have been interpreted as invoking 35 USC 112 6th paragraph as per above discussion under section 35 USC 112(f). Claims 1-15 are indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the disclosure does not clearly specify the necessary corresponding structures of “a determination data storage unit” and “a determining unit” in independent claim 1 and “a measured current storage unit” and “a compensation computing unit” in claim 2, that can be used to achieve the claimed functions.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levey et al. (US 2010/0225634 A1; hereinafter Levey.)
As per claim 1, Levey discloses a display device (a display system; see any of Figs. 1-3) including a plurality of data lines (32; Fig. 3); a plurality of scanning lines (34; Fig. 3); a plurality of pixel circuits (15; Fig. 3) provided at respective intersections of the plurality of data lines and the plurality of scanning lines (Fig. 3), each pixel circuit including a display element (EL emitter 202; Fig. 2 or 3) driven by a current (¶ 65) and a drive transistor (201; Fig. 2 or 3) configured to control a drive current of the display element (¶ 65); a data line drive circuit (14; any of Figs. 1-3) configured to apply data voltages to the plurality of data lines (¶ 74); a scanning line drive circuit (33; Fig. 3) configured to drive the plurality of scanning lines (¶ 74); a first power supply voltage member (a line connected between the element 211 and the element 204; Figs. 2, 10) configured to supply a first power supply voltage (VDD) to the plurality of pixel circuits (Fig. 2; ¶ 65); and a second power supply voltage member (a line connected between the element 206 and the element 208 as shown in Fig. 2; or a sheet electrode 1012 connected between the element 206 and the element 208 as shown in Fig. 10) configured to supply a second power supply voltage (VCOM; Fig. 2) to the plurality of pixel circuits (Fig. 2; ¶ 65), the display device having a function of performing a characteristics detection process that detects characteristics of the drive transistor (¶ 31; ¶ 146), wherein
in each pixel circuit (15), the drive transistor (201) and the display element (202) are provided in series between the first power supply voltage member and the second power supply voltage member (Fig. 2, 10,)
the display device includes: 
 	a total current measuring circuit (16; Fig. 2) configured to measure, as a total current, drive currents flowing through all of the plurality of pixel circuits or two or more pixel ¶¶ 118, 145, 146, discuss that the total current drawn by multiple pixel circuits, a subset of the pixel circuits, or pixel circuits of the entire panel active at some given drive voltage can be measured;)
 	a determination data storage unit (a nonvolatile memory; ¶ 142) configured to hold determination data used to determine whether to perform the characteristics detection process (¶ 142: last 3 lines; ¶ 145; ¶ 146, discussing the nonvolatile memory configured to hold determination data including the previous measurements used to determine whether to perform the characteristics detection process; further see ¶ 81, disclosing the measured current representing the characteristics of the drive transistor;) and 
 	a determining unit (13; Fig. 1) configured to determine whether to perform the characteristics detection process, based on the total current and the determination data (¶ 146 … There are a number of ways to determine when to take compensation measurements. For example, the total current drawn by the entire panel active at some given drive voltage can be measured and compared to a previous result of the same measurement,)
 when the determining unit determines, during a determination period, to perform the characteristics detection process, it shifts from the determination period to a characteristics detection period during which the characteristics detection process is performed (see at least ¶ 146 … Compensation measurements taken as frequently or infrequently as desired … There are a number of ways to determine when to take compensation measurements. For example, the total current drawn by the entire panel active at some given drive voltage can be measured and compared to a previous result of the same measurement …, i.e., the display device is mostly in the normal [[display]] operation [[see ¶ 70]] when the determining unit determines, during a determination period in which the total current is compared with a previous result of the same measurement as the stored determination data, not to perform the characteristics detection process, it shifts from the determination period to a display period during which normal image display is performed, and when the determining unit determines, during a determination period in which the total current is compared with a previous result of the same measurement as the stored determination data, to perform the characteristics detection process, it shifts from the determination period to a characteristics detection period during which the characteristics detection process is performed at least at ¶ 118,) and
see the above discussion.)

As per claim 2, Levey discloses the display device further comprising: 
 	a current measuring circuit (210; Fig. 2) configured to measure a current supplied from each pixel circuit during the characteristics detection period (¶ 69;)
a measured current storage unit configured to hold current values, the current values being results of the current measurement by the current measuring circuit (¶ 145, disclosing the measured current values stored;) and 
 	a compensation computing unit (13; Fig. 2) configured to generate video signals corresponding to data voltages to be supplied to the respective pixel circuits, by correcting input video signals depending on the current values held in the measured current storage unit (¶ 58,) wherein 
 	the data line drive circuit applies, during the characteristics detection period, a predetermined data voltage detecting characteristics of the drive transistor to the plurality of data lines, and applies, during the display period, data voltages corresponding to the video signals generated by the compensation computing unit to the plurality of data lines (see at least ¶ 59, ¶ 74, discussing the source driver 14 [[as the claimed data line drive circuit]] applying, during the characteristics detection period, appropriate drive transistor control signal [[as the claimed predetermined data voltage]] detecting characteristics of the drive transistor to the plurality of data lines 32, and applies, during the display period, data voltages corresponding to the video signals generated by the compensation computing unit to the plurality of data lines.)
As per claim 4, Levey discloses wherein the second power supply voltage member is a common electrode that is a planar electrode provided in a region corresponding to all of the plurality of pixel circuits (see at least Fig. 10; ¶ 90, disclosing the second power supply voltage member is a common electrode that is a planar electrode comprising one or more sheet cathode 1012 provided in a region corresponding to all of the plurality of pixel circuits,) the display device includes a second power supply voltage trunk wiring line connected to the common electrode and a supply source of the second power supply voltage (see at least Fig. 10, disclosing a second power supply voltage trunk wiring line connected to the above-discussed common electrode and a second supply source 206 of the second power supply voltage Vcom,) and the total current measuring circuit measures, as the total current, currents flowing through the second power supply voltage trunk wiring line (see Fig. 10; ¶¶ 63-65, 90, 118, disclosing the total current, drawn by a plurality of subpixels which are processed in parallel, measured at any point in the drive current path from the first voltage supply 211 to the second power supply 206;¶¶ 145-146, also disclosing the total current, drawn by the entire panel active, measured; thereby rendering the total current measuring circuit measures, as the total current, currents flowing through the second power supply voltage trunk wiring line between the sheet/common electrode 1012 and the second power supply 206.)
As per claim 5, Levey discloses wherein the total current measuring circuit measures, as the total current, drive currents that flow through all of the plurality of pixel circuits, at a time (see ¶¶ 64-65, 146, disclosing the total current measuring circuit 16 measuring, as the total current, drive currents that flow through the entire panel active, i.e., all of the plurality of pixel circuits, at a time.)
As per claim 6, Levey discloses wherein one pixel is formed of N pixel circuits corresponding to N colors (N is an integer greater than or equal to 3) (see at least ¶ 88, disclosing the display panel comprising columns of red subpixels, columns of green subpixels, and columns of blue subpixels, i.e., one pixel formed of N (=3) pixel circuits corresponding to N (=3) colors,) the display device includes N total current measuring circuits for the respective N colors (see at least ¶¶ 90, 115, 138, 142, discussing a separate measurement circuit, for each region corresponding to each color, measuring the current for a corresponding color subpixels among the plurality of pixel circuits,) and each total current measuring circuit measures, as the total current, currents flowing through pixel circuits for a corresponding color among the plurality of pixel circuits (see the above discussion; or at least ¶¶ 90, 115, 138, 142.)
As per claim 7, Levey discloses wherein the determining unit determines, for each color, whether to perform the characteristics detection process, and during the characteristics detection period, the characteristics detection process is performed only for a color for which the determining unit determines to perform the characteristics detection process (at least ¶¶ 115, 138, 142.)
As per claim 14, Levey discloses one pixel is formed of N pixel circuits corresponding to N colors (N is an integer greater than or equal to 3) (see at least ¶ 88, disclosing the display panel comprising columns of red subpixels, columns of green subpixels, and columns of blue subpixels, i.e., one pixel formed of N (=3) pixel circuits corresponding to N (=3) colors,) the display device includes a plurality of total current measuring circuits for all pixels or some pixels (see at least ¶¶ 90, 115, 138, 142, 146, discussing each of separate measurement circuits, for all pixels or some pixels in each region, measuring the current for all pixels or some pixels of the corresponding region,) and each total current measuring circuit measures, as the total current, currents flowing through N pixel circuits forming a corresponding pixel (see the above discussion; or at least ¶¶ 90, 115, 138, 142, 146.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levey in view of Inukai (US 2002/0101395 A1.)
As per claim 3, Levey, as discussed in the rejection of claim 1, discloses the first power supply voltage member, a supply source of the first power supply voltage, and the total current measuring circuit, but is silent to “wherein the first power supply voltage member is a plurality of first power supply voltage branch wiring lines provided so as to have a one-to-one correspondence with the plurality of data lines, the display device includes a first power supply voltage trunk wiring line connected to the plurality of first power supply voltage branch wiring lines and a supply source of the first power supply voltage, and the total current measuring circuit measures, as the total current, currents flowing through the first power supply voltage trunk wiring line” as claimed.
	However, in the same field of endeavor, Inukai discloses a related OLED display device (see at least Fig. 1; ¶ 46,) wherein the first power supply voltage member (V1-Vx; Fig. 1) is a plurality of first power supply voltage branch wiring lines (V1-Vx; Fig. 1) provided so as to have a one-to-one correspondence with the plurality of data lines (S1-Sx; Fig. 1,) the display device includes a first power supply voltage trunk wiring line (a wiring line connected between Vx and the element 107; Fig. 1) connected to the plurality of first power supply voltage branch wiring lines (V1-Vx) and a supply source (106/202; Fig. 1, 6) of the first power supply voltage (Vdd; Fig. 1; ¶¶ 50-51,) and the total current measuring circuit (107/201; Fig. 1, 6) measures, as the total current, currents flowing through the first power supply voltage trunk wiring line (Fig. 1; ¶ 52,) thereby suppressing the change of luminance of the OLED panel and, in the case of the color OLED display device, suppressing the change of the luminance of each color and preventing the balance of the luminance among the respective colors from being lost to achieve a desired color displayed (see at least ¶ 67.)
	Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Levey display device to include the aforementioned teaching of the Inukai reference, to improve the above modified display device of the Levey reference for the predictable result of suppressing the change of luminance of the OLED panel and, in the case of the color OLED display device, suppressing the change of the luminance of each color and preventing the balance of the luminance among the respective colors from being lost to achieve a desired color displayed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levey.
As per claim 15, Levey discloses the total current measuring circuit measures, as the total current, currents flowing through pixel circuits included in a  region from an edge portion regarding a direction in which the plurality of data lines extend out of a region corresponding to all of the plurality of pixel circuits (see at least ¶¶ 90, 115, 118, discussing each separate total current measuring circuit measuring, as the total current, currents flowing through pixel circuits included in a corresponding region from an upper edge portion regarding a top-to-bottom direction in which the plurality of data lines extend out of a region corresponding to all of the plurality of pixel circuits,) but is silent to “a one-fifth region”.
However, since (i) Applicant explicitly discloses “a one-fifth region” depending on the application (see ¶ 117 of the corresponding U.S. Publication 2021/0264839 A1,) i.e., the size of “a one-fifth region” is a mere design choice in the size of the region, and (ii) a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968), one of ordinary skill in the art .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2017/0053587 A1; see at least Figs. 1-3. 6-11) and Lee et al. (US 2018/0114815 A1; see at least Figs. 2-5) both disclose a related OLED display device comprising a plurality of data lines; a plurality of scanning lines; a plurality of pixel circuits, each pixel circuit including a display element driven by a current and a drive transistor; a data line drive circuit; a first power supply voltage member configured to supply a first power supply voltage to the plurality of pixel circuits; and a second power supply voltage member configured to supply a second power supply voltage to the plurality of pixel circuits; and a current measuring circuit, display device having a function of performing a characteristics detection process that detects characteristics of the drive transistor, wherein in each pixel circuit, the drive transistor and the display element are provided in series between the first power supply voltage member and the second power supply voltage member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626